Kincheloe, Judge:
These appeals to reappraisement have been submitted for decision upon the following stipulation of counsel for the parties hereto.
It is HEREBY stipulated and agreed, subject to the approval of the Court, that the market value or price at the time of exportation of the surface coated paper easier eggs, at which such or similar merchandise was freely offered for sale to all purchasers in the principal markets of the country from which exported, in the usual wholesale quantities and in the ordinary course of trade, including the cost of all containers and coverings of whatever nature, and all other costs, charges and expenses incident to placing the merchandise in condition packed ready for shipment to the United States, is the unit appraised value, plus 10%, plus packing.
It is further stipulated and agreed that there was no higher export value for the merchandise herein at the time of exportation.
It is further stipulated and agreed that this case may be submitted on the foregoing stipulation.
In harmony with the stipulation I find the foreign value, as that value is defined in section 402 (c) of the Tariff Act of 1930, is the proper basis for the determination of the value of the merchandise here involved, and that such values are the unit appraised values, plus 10 per centum, plus packing. Judgment will be rendered accordingly.